The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 20, 2014

                                       No. 04-13-00505-CR

                                Christopher G. CARRINGTON,
                                           Appellant
                                               v.
                                     The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008CR8418A
                        Honorable Maria Teresa Herr, Judge Presiding

                                         ORDER
        Appellant’s brief was originally due to be filed on December 16, 2013. Appellant’s first
motion requesting an extension of time to file the brief was granted, extending the deadline for
filing the brief to January 15, 2014. Because the brief was not filed by the deadline, this court
expended judicial resources to prepare and send an order to appellant’s attorney, Mr. Edward F.
Shaughnessy, III, on January 22, 2014, directing Mr. Shaughnessy to respond to this court in
writing by February 3, 2014. Mr. Shaughnessy was instructed that his response should state a
reasonable explanation for failing to timely file the brief and demonstrate the steps being taken to
remedy the deficiency. Our order stated that if Mr. Shaughnessy failed to file an adequate
response by the stated deadline, this appeal would be abated to the trial court for an abandonment
hearing, and the trial court would be asked to consider whether sanctions were appropriate
against Mr. Shaughnessy. TEX. R. APP. P. 38.8(b)(2). No response was filed. Accordingly, on
February 11, 2014, this court expended additional judicial resources to prepare and send an order
abating this appeal to the trial court for an abandonment hearing. Id.

         On February 18, 2014, Mr. Shaughnessy filed a brief for the appellant. The brief was not
accompanied by any motion requesting an extension of time to file the brief or offering any
explanation for the delay in filing the brief. In the interest of justice, this court’s order of
February 11, 2014 is WITHDRAWN; however, Mr. Shaughnessy is cautioned that in order to
avoid sanctions and possible suspension from practice in this court, he must be more responsive
to this court’s orders and respectful of its time.


                                                     _________________________________
                                                     Catherine Stone, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court